DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Greenberg et al. (US 20090228086).
Regarding claim 1, Greenberg discloses manufacturing an electrode array 10 configured to he applied against living tissue (Fig. 14, section 0060, the flexible circuit array being enveloped within the molded body with electrodes on the surface of the molded body insight the eye with an angle K in the fold of the flexible circuit cable and a fold A between the circuit electrode array and the flexible circuit cable), said method comprising the step of: providing a flexible sheet 34, that, has a plurality of conductors (section 0046, Preferably the electrode array is constructed from a hard polymer such as polyimide while the molded body is constructed from a softer polymer such as silicone. Traces and electrodes can be laid out on a hard polymer by photolithography and the hard polymer protects the delicate traces. A soft polymer molded body then protects the neural tissue from the hard polymer); mounting a plurality of integrated circuits 12 to the flexible sheet so that the plurality of integrated circuits are bonded to the plurality of conductors (Sections 0046, 0051, section 0046, Preferably the electrode array is constructed from a hard polymer such as polyimide while the molded body is constructed from a softer polymer such as silicone. Traces and electrodes can be laid out on a hard polymer by photolithography and the hard polymer protects the delicate traces. A soft polymer molded body then protects the neural tissue from the hard polymer. The structure is a single polyimide sandwich with metal traces. The array is at one end. Bond pads are at the other end and the cable is in the middle. One trace connects each electrode with a bond pad) and providing electrodes 13 over the plurality of integrated circuits 12 (Fig. 11-13, section 0060, the flexible circuit array being 
Concerning claim 2, Greenberg discloses forming the flexible sheet with a first section (area of numeral 34 in fig. 11) and a second section (area of numeral 38 of fig. 11) (Figs. 9 and 11, section 0042, 0057, A backbone structure is molded in silicone across the back of the array, the flexible circuit array being enveloped within a molded body with open electrodes and the molded body between the electrodes).
With respect to claim 3, Greenberg discloses forming the plurality of conductors on the first section (section 0046, preferably the electrode array is constructed from a hard polymer such as polyimide while the molded body is constructed from a softer polymer such as silicone. Traces and electrodes can be laid out on a hard polymer by photolithography and the hard polymer protects the delicate traces. A soft polymer molded body then protects the neural tissue from the hard polymer).
Regarding claim 4, Greenberg discloses forming the second section with windows (Fig. 11, section 0057, the flexible circuit array being enveloped within a molded body with open electrodes and the molded body between the electrodes).
Concerning claim 5, Greenberg discloses bonding the plurality of integrated circuits 12 to the first section to cause bonding of the plurality of integrated circuits to the plurality of conductors (Section 0051, the structure is a single polyimide sandwich with metal traces. The array is at one end. Bond pads are at the other end and the cable is in the middle. One trace connects each electrode with a bond pad).

Regarding claim 7, Greenberg discloses as a result of folding the flexible sheet, the plurality of integrated circuits 12 extends through the windows 13 of the second section (Fig. 11, section 0057, the flexible circuit array being enveloped within a molded body with open electrodes and the molded body between the electrodes).
Concerning claim 8, Greenberg discloses a frame is disposed over the first section, the frame being more rigid than the flexible sheet, so that, as a result of folding the flexible sheet, the frame is disposed between the first section and the second section of the flexible sheet (Section 0042, the array and cable are a single polyimide structure. A relatively hard polymer, such as polyimide, is needed to protect delicate metal traces from breaking. A molded array body, preferably silicone, is molded over the polyimide structure).
With respect to claim 9, Greenberg discloses forming the plurality of integrated circuits and the flexible sheet such that when the plurality of integrated circuits extends through the windows there is a gap between the plurality of integrated circuits and portions of the second section that define the windows (Fig. 11, section 0057, the flexible circuit array being enveloped within a molded body with open electrodes and the molded body between the electrodes).

Concerning claim 11, Greenberg discloses applying the coating is further defined as applying the coating over at least exposed surfaces of the second section of the flexible sheet (Fig. 11, section 0051, 0057, the flexible circuit is a made by the following process. First, a layer of polymer such as polyimide, fluoro-polymers, silicone or other polymers) is applied to a support substrate, not part of the array, such as glass. Layers may be applied by spinning, meniscus coating, casting, sputtering or other physical or chemical vapor deposition, or similar process. Subsequently, a metal layer is applied to the polymer, the flexible circuit array being enveloped within a molded body with open electrodes and the molded body between the electrodes).
With respect to claim 12, Greenberg discloses mounting the plurality of integrated circuits 12 in plural columns on the flexible sheet (Figs. 7-8).
Regarding claim 13, Greenberg discloses forming the electrodes with material configured for placement in contact with living tissue and through which current can be sourced to or sunk from the living tissue (Section 0054, plurality of electrodes 13 made of a conductive material, such as platinum or one of its alloys, but that can be made of any conductive biocompatible material such as iridium, iridium oxide or titanium nitride).

With respect to claim 15, Greenberg discloses forming the flexible sheet with a biocompatible and electrically insulating material (section 0054, the electrode array is enveloped within a molded body that is preferably silicone).
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Examiner still finds that Greenberg discloses mounting a plurality of integrated circuits 12 to the flexible sheet so that the plurality of integrated circuits are bonded to the plurality of conductors (Sections 0046, 0051, section 0046, Preferably the electrode array is constructed from a hard polymer such as polyimide while the molded body is constructed from a softer polymer such as silicone. Traces and electrodes can be laid out on a hard polymer by photolithography and the hard polymer protects the delicate traces. A soft polymer molded body then protects the neural tissue from the hard polymer. The structure is a single polyimide sandwich with metal traces. The array .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/J.C.M/Primary Examiner, Art Unit 3792